DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 04/14/2021 and 12/29/2021 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Claim Objections
Claims 27 and 39 are objected to because of the following informalities:  
Regarding claim 27, “a desired pattern” should be changed to -- another desired pattern -- in line 7.
Regarding claim 39, “a desired pattern” should be changed to -- another desired pattern -- in line 5.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28-30, 36, 38, 40-42, 48, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. US 2020/0127756 in view of Scarpa et al. US 2007/0142009.
Consider claim 26, Iwai discloses A method of transmitting an On-Off Keying, OOK, signal which comprises an ON waveform and an OFF waveform forming a pattern representing transmitted 5binary information as a Manchester code (see FIG. 2 and ¶ [0046-0047]), the method comprising: 
providing a first set of complex-valued frequency domain symbols to an inverse fast Fourier transformer (see FIG. 2, 8, and 12A-12B, ¶ [0047], [0062], wherein the frequency domain signal (64 OFDM subcarrier) includes real and imaginary i.e. complex frequency domain signal, is provided to the inverse fast Fourier transformer 104 ); 

transmitting the OFDM representation (see FIG. 5 and ¶[ 0056], wherein radio transmitter 107 transmits the OOK modulation signal).
However Iwai does not explicitly disclose the CAZAC sequence includes binary value of information to be transmitted. Scarpa teaches the CAZAC sequence includes binary value of information to be transmitted (see ¶ [0035], wherein the CAZAC sequences includes 48 bits i.e. binary value of information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Iwai, and to include the CAZAC sequence includes binary value of information to be transmitted, as taught by Scarpa for the purpose of disclosing detailed components of the CAZAC sequence as disclosed in Iwai using the same effective technique as the CAZAC sequence as disclosed in Scarpa.

Claims 38 and 50 are rejected on the same ground as for claim 26 because of similar scope.



	Consider claims 29 and 41, Iwai discloses wherein the pattern representing transmitted binary information is such that the transmitted power of an ON part exceeds the transmitted power of an OFF part (see FIG. 7 and 18, and ¶ [0064]).

	Consider claims 30 and 42, Iwai discloses wherein a first subset of available subcarriers is populated by an applied set of symbols and at least a second subset of available subcarriers is usable for data transmission (see FIG. 8 and ¶ [0069-0071]).

	Consider claims 36 and 48, Iwai discloses wherein a subset of available subcarriers is populated by an applied set of symbols and other available subcarriers are nulled (see FIG. 19A-19B, and ¶ [0132-0134]).

Allowable Subject Matter
Claims 27, 31-35, 37, 39, 43-47, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633